 

Exhibit 10.12

 

SECOND AMENDMENT

OF THE

SKY FINANCIAL GROUP, INC. PROFIT SHARING AND 401(K) PLAN

(As Amended and Restated Effective January 1, 2001)

 

WHEREAS, Sky Financial Group, Inc. (the “Company”) maintains the Sky Financial
Group, Inc. Profit Sharing and 401(k) Plan (the “Plan”); and

 

WHEREAs, the Company has delegated authority to amend the Plan to the Sky
Financial Group, Inc. Benefit Plans Committee (the “Committee”), and the
Committee has determined that amendment of the Plan is necessary and desirable.

 

NOW, THEREFORE, pursuant to the power reserved to the Company by Section 10.01
of the Plan, and by virtue of the authority delegated to the Committee, the
Plan, as previously amended, is hereby amended, in the following particulars:

 

1. By substituting the following for Section 1.18 of the Plan, effective as of
January 1, 2001:

 

“1.18 Normal Retirement Date. ‘Normal Retirement Date’ means the first day of
the month coinciding with or next following the date on which a Participant
attains Normal Retirement Age. For purposes of Sections 5.03 and 13.01 of the
Plan, an Employee will be deemed to have retired if he or she has terminated
employment after attaining Normal Retirement Age.”

 

2. By adding the following sentence to Section 2.01 of the Plan, immediately
after the first sentence thereof, effective as of April 1, 2002:

 

“Each Employee of Celaris Group, Inc. or Value Added Benefits, Ltd. (including
each Employee of Celaris Group, Inc. or Value Added Benefits, Ltd. who becomes
or has become an Employee of Sky Insurance), shall participate in the Plan on or
after April 1, 2002, solely in accordance with Section 2.04 of the Plan.”

 



--------------------------------------------------------------------------------

 

3. By substituting the following for Section 2.01 of the Plan, effective as of
January 1, 2003:

 

“2.01 Eligibility. Subject to the terms of this Section 2.01, Section 2.04 and
the remainder of the Plan, each Employee who was a Participant in the Plan as of
December 31, 2002, shall continue to participate in the Plan on and after
January 1, 2003. Each Employee of Celaris Group, Inc. and Value Added Benefits,
Ltd. (including each Employee of Celaris Group, Inc. or Value Added Benefits,
Ltd. who becomes or has become an Employee of Sky Insurance) shall participate
in the Plan solely in accordance with Section 2.04 of the Plan. Each other
Employee will become a Participant according to the following:

 

(a) Each Employee shall be eligible to make Compensation Deferral Contributions
provided for under Section 3.02 hereof and receive Employer Matching
Contributions provided for under Section 3.03, beginning with the first day the
Employee completes an Hour of Service, or on the first Entry Date thereafter, if
the Employee meets both of the following requirements:

 

(i) the Employee has attained age 18 years; and

 

(ii) the Employee is not a member of a collective bargaining unit unless the
collective bargaining agreement between the Employer and the union provides for
participation in this Plan.

 

(b) With respect to Profit Sharing Contributions provided for under Section 3.04
of the Plan, each Employee shall participate in the Plan on the first Entry Date
coincident with or next following the date the Employee meets all of the
following requirements:

 

(i) the Employee is credited with one Year of Service;

 

(ii) the Employee has attained age 18 years; and

 

(iii) the Employee is not a member of a collective bargaining unit unless the
collective bargaining agreement between the Employer and the union provides for
participation in this Plan.

 

Notwithstanding the foregoing, with respect to Profit Sharing Contributions, an
Employee who completes the requirements of this Section 2.01(b) during the month
of December in a Plan Year shall be eligible to participate in the Plan as of
the December 1 in that Plan Year.”

 

4. By adding the following new Section 2.04 to the Plan immediately after
Section 2.03 thereof, effective as of April 1, 2002:

 

-2-



--------------------------------------------------------------------------------

 

“2.04 Eligibility for Employees of Celaris Group, Inc. and Value Added Benefits,
Ltd. Effective April 1, 2002, each Employee of Celaris Group, Inc. and Value
Added Benefits, Ltd. (including each Employee of Celaris Group, Inc. or Value
Added Benefits, Ltd. who becomes or has become an Employee of Sky Insurance)
will become a Participant according to the following:

 

(a) Solely with respect to Compensation Deferral Contributions provided for
under Section 3.02 hereof, each Employee shall be eligible to make Compensation
Deferral Contributions beginning with the first day the Employee completes an
Hour of Service, or on the first Entry Date thereafter, if the Employee meets
both of the following requirements:

 

(i) the Employee has attained age 18 years; and

 

(ii) the Employee is not a member of a collective bargaining unit unless the
collective bargaining agreement between the Employer and the union provides for
participation in this Plan.

 

(b) With respect to Employer Matching Contributions provided for under Section
3.03 of the Plan, each Employee shall participate in the Plan on the first Entry
Date coincident with or next following the date the Employee meets all of the
following requirements:

 

(i) for Plan Years prior to the Plan Year beginning on January 1, 2003, the
Employee is credited with one Year of Service;

 

(ii) the Employee has attained age 18 years; and

 

(iii) the Employee is not a member of a collective bargaining unit unless the
collective bargaining agreement between the Employer and the union provides for
participation in this Plan.

 

(c) With respect to Profit Sharing Contributions provided for under Section 3.04
of the Plan, each Employee shall participate in the Plan on the first Entry Date
coincident with or next following the date the Employee meets all of the
following requirements:

 

(i) the Employee is credited with one Year of Service;

 

(ii) the Employee has attained age 18 years;

 

(iii) the Employee is not a member of a collective bargaining unit unless the
collective bargaining agreement between the Employer and the union provides for
participation in this Plan;

 

(iv) the Employee is not classified by the Company as a Commissioned-Only
Producer Without Management Responsibilities; and

 

-3-



--------------------------------------------------------------------------------

 

(v) the Employee is not classified by the Company as a New Producer Without
Management Responsibilities.

 

Notwithstanding the foregoing, with respect to Profit Sharing Contributions
only, an Employee who completes the requirements of this Section 2.04(c) during
the month of December in a Plan Year shall be eligible to participate in the
Plan as of December 1 of that Plan Year.

 

With respect to Profit Sharing Contributions, any Employee who is classified by
the Company, Celaris Group, Inc., or Value Added Benefits, Ltd. as a Producer
With Management Responsibilities will be eligible to participate in the Plan;
provided that, the Employee has satisfied the requirements of this Section
2.04(c). However, the Profit Sharing Contribution made on behalf of such
Employee will be based only on the portion of the Employee’s Annual Compensation
that is base salary, and will not take into account any commissions such
Employee receives from Celaris Group, Inc. or Value Added Benefits, Ltd. or any
successor thereof.”

 

5. By substituting the following for paragraph (g) of Section 3.02 of the Plan,
effective as of January 1, 2003:

 

“(g) Nondiscrimination Limitations. For each Plan Year in which the Employer
makes Safe Harbor Matching Contributions pursuant to Section 3.03 that satisfy
the requirements of Code Sections 401(k)(12), Sections 8.01 through 8.05 hereof
will not apply. In any Plan Year in which the Employer does not make Safe Harbor
Matching Contributions pursuant to Section 3.03 that comply with Code Section
401(k)(12), Sections 8.01 through 8.05 hereof will apply.”

 

6. By substituting the following for the first paragraph of Section 3.03 of the
Plan, effective as of January 1, 2003:

 

“Effective January 1, 2003, for each pay period beginning on or after the first
Entry Date on which the Participant has satisfied the eligibility requirements
of Section 2.01(a) (or, if applicable, Section 2.04(a)), the Employer shall
contribute to the Trust Fund on behalf of each Participant an amount equal to
(i) 100% of the first 3% of the Compensation Deferral Contributions for the pay
period, and (ii) 50% of the next 2% of Compensation Deferral Contributions made
for the pay period. Matching Contributions made pursuant to this Section 3.03
shall be deemed “Safe Harbor Matching Contributions” and are intended to satisfy
the requirements of Code Sections 401(k)(12) and 401(m)(11). For each Plan Year
in which the Employer makes Safe Harbor Matching Contributions pursuant to this
Section 3.03 that satisfy the requirements of Code Sections

 

-4-



--------------------------------------------------------------------------------

 

401(m)(11), Sections 8.01 through 8.05 hereof will not apply. Matching
Contributions shall be periodically contributed by the Employer to the Trust
Fund in accordance with the Employer’s established payroll procedures in a
manner uniformly applied to all Participants similarly situated.”

 

7. By adding the parenthetical “(or, if applicable, Section 2.04(b))”
immediately after the phrase “Section 2.01(b)” where the latter phrase appears
in the last sentence of Section 3.04 of the Plan.

 

8. By substituting the following for paragraph (c) of Section 4.01 of the Plan,
effective as of January 1, 2003:

 

“(c) Matching Contributions Account. Matching Contributions made by the Employer
pursuant to Section 3.03 or 3.15 hereof, and any amount allocated to a
Participant’s Matching Contribution Account pursuant to Section 3.11 or 3.13,
together with such Participant’s share of all income, gains and accumulations
therefrom, shall be credited and losses debited to such Participant’s Matching
Contributions Account. Notwithstanding the foregoing, Safe Harbor Matching
Contributions made on or after January 1, 2003, pursuant to Section 3.03 hereof,
together with such Participant’s share of all income, gains and accumulations
therefrom, shall be credited and losses debited to such Participant’s Safe
Harbor Matching Contributions Account, which will be a subaccount of his or her
Matching Contributions Account.”

 

9. By inserting the phrase “, Safe Harbor Matching Contributions Account”
immediately after the phrase “Matching Contributions Account” in the sentence
immediately after paragraph (f) of Section 4.01, effective as of January 1,
2003.

 

10. By substituting the following for the second sentence of Section 4.02 of the
Plan, effective as of January 1, 2001:

 

“An allocation will be made only if the Participant was employed by the Employer
on the last day of such Plan Year and was credited with at least 1,000 Hours of
Service during such Plan Year, except that any Participant who became totally
and permanently disabled, died or terminated employment with the

 

-5-



--------------------------------------------------------------------------------

Employer on or after attaining Normal Retirement Age during such Plan Year shall
receive an allocation.”

 

11. By substituting the following for clause (iii) of Section 4.02 of the Plan,
effective as of April 1, 2002:

 

“(iii) not include any commissions received by any Participant whom the Company
has designated and classified as a ‘Producer With Management Responsibilities,’
from Celaris Group, Inc. or Value Added Benefits, Ltd. (or from Sky Insurance on
behalf of such former Employee of Celaris Group, Inc. or Value Added Benefits,
Ltd.), for services performed as a Producer With Management Responsibilities.”

 

12. By deleting the second sentence of Section 4.04 of the Plan, effective as of
January 1, 2003.

 

13. By substituting the following for Section 5.01 of the Plan, effective as of
January 1, 2001:

 

“5.01 Upon Retirement or Disability. When a Participant attains Normal
Retirement Age, or becomes totally and permanently disabled, the entire interest
in the Participant’s Accounts, including the amount of any contributions for the
Plan Year in which the Participant’s termination of employment on or after his
or her Normal Retirement Date or Disability occurs, shall become nonforfeitable.
The Plan Administrator, in accordance with the provisions of Section 6.01 of the
Plan, shall then direct the Trustee to distribute to such Participant the entire
interest in his or her Accounts. A Participant who remains in the employment of
the Employer after the Participant attains Normal Retirement Age shall continue
to participate in the Plan.”

 

14. By substituting the phrase “Disability, death or termination of employment
after attaining the Normal Retirement Age,” for the phrase “retirement,
Disability or death,” where the latter phrase appears in the first sentence of
Section 5.03 of the Plan, effective as of January 1, 2001.

 

-6-



--------------------------------------------------------------------------------

 

15. By inserting the phrase “, Safe Harbor Matching Contributions Account”
immediately after the phrase “Compensation Deferral Contributions Account” in
the first sentence of Section 5.03 of the Plan, effective as of January 1, 2003.

 

16. By inserting the phrase “Safe Harbor Matching Contributions” immediately
after the phrase “Compensation Deferral Contributions,” and by inserting the
phrase “Safe Harbor Matching Contributions Account” immediately after the phrase
“Compensation Deferral Contributions Account,” where those phrases appear in
Section 6.09 of the Plan, effective as of January 1, 2003.

 

17. By substituting the following for the first sentence of paragraph (d) of
Section 13.01 of the Plan, effective as of January 1, 2001:

 

“The Participant must repay a loan in such manner as the Plan Administrator
specifies, provided that any loan must be repaid in full by the earlier of (i)
30 days after the date of the Participant’s termination of employment for any
reason, or (ii) fifteen years from the date of the loan in the case of a loan
used to acquire a dwelling that is to be used within a reasonable time as the
principal residence of the Participant, and five years from the date of the loan
for all other loans.”

 

18. By substituting the following for paragraph (j) of Section 13.01 of the
Plan, effective as of September 1, 2001:

 

“(j) Loans may be made from a Participant’s Compensation Deferral Contributions
Account, Profit Sharing Account, Matching Contributions Account, Prior Plan
Account, Rollover Contributions Account and/or Frozen Plan Account. A loan shall
be repaid into the Account or Accounts from which it was made. On and after
January 1, 2000, a Participant can receive only two loans from the Plan in any
Plan Year.”

 

19. By substituting the following for subparagraph (i) of Section 13.02(b) of
the Plan, effective as of January 1, 2002:

 

“(i) with respect to hardship distributions made before January 1, 2001,
Compensation Deferral Contributions for the Participant’s taxable year
immediately following the taxable year of the

 

-7-



--------------------------------------------------------------------------------

 

hardship distribution shall be limited to the applicable limit under Code
Section 402(g) for such taxable year less the amount of Compensation Deferral
Contributions for the taxable year of the hardship distribution.”

 

20. By inserting the following new subparagraph (iii) to Section 13.02(b) of the
Plan, immediately after subparagraph (ii) thereof, and renumbering the remaining
subparagraphs thereof, effective as of December 1, 2002.

 

“(iii) to the extent any cash dividends on Company Stock are currently available
to the Participant under the Sky Financial Group, Inc. Employee Stock Ownership
Pension Plan, the Participant must affirmatively elect to receive such cash
dividends;”

 

*        *        *

 

I, Thomas A. Sciorilli, on behalf of the Sky Financial Group, Inc. Benefit Plans
Committee, hereby certify that the foregoing is a correct copy of a resolution
duly adopted by the Committee on November 13, 2002 and that the resolution has
not been changed or repealed.

 

SKY FINANCIAL GROUP, INC.

BENEFIT PLANS COMMITTEE

By:

 

--------------------------------------------------------------------------------

   

A Member of the Committee

 

-8-